Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 1 of 52 PageID #: 2448



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------X
 DANIEL RAMOS,
                     Petitioner,
                                                MEMORANDUM AND ORDER
             -against-                          19-CV-1125(JS)

 WILLIAM LEE,

                     Respondent.
 -------------------------------------X
 APPEARANCES

 For Petitioner:         Daniel Ramos, pro se
                         #15-A-3367
                         Great Haven Correctional Facility
                         P.O. Box 4000
                         Stormville, New York 12582

 For Respondent:         Cristin N. Connell, Esq.
                         Brian Witthuhn, Esq.
                         Nassau County District Attorney’s Office
                         262 Old Country Road
                         Mineola, New York 11501


 SEYBERT, District Judge:

             Pending before the Court is the pro se petition for a

 writ of habeas corpus pursuant to 28 U.S.C. § 2254 (hereafter,

 the “Petition”) of Petitioner Daniel Ramos (“Petitioner”).              (See

 Petition, ECF No. 4-1.) 1      Following a jury trial, Petitioner was



 1   Petitioner’s February 25, 2019 petition included the full
 names of two minor children involved in the underlying incident.
 (ECF No. 1.)   Thereafter, and in response to the Court’s March
 1, 2019 Order, Petitioner filed an amended petition on March 14,
 2019, supplanting the original petition, redacting the names of
 the minor children and referring to them only by their initials.
 (ECF No. 4.)
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 2 of 52 PageID #: 2449



 convicted       of   one    count      of    New   York   Penal   Law   §    130.50(3),

 Criminal Sexual Act in the First Degree, and one count of New

 York Penal Law § 260.10(1), Endangering the Welfare of a Child.

 Now seeking habeas relief, Petitioner raises eight claims: (1)

 the trial court erred by deeming the complainant swearable; (2)

 the trial court violated Petitioner’s Sixth Amendment rights to

 present a defense and confront the witnesses against him; (3)

 the trial court erred by failing to meaningfully respond to a

 jury   note;     (4)       the   trial      court’s   bias    against   the    defense

 violated Petitioner’s Due Process rights to a fair trial and to

 present     a   defense;         (5)   the    trial   court   erred     in    admitting

 improper bolstering testimony regarding alleged prior incidents

 of abuse; (6) the jury’s verdict was against the weight of the

 evidence; (7) the sentence imposed was unnecessarily harsh and

 excessive; and, (8) because there was no probable cause for his

 arrest, and his involuntary written statement was used against

 him    at   trial,         Petitioner’s        Fourth     Amendment     rights    were

 violated.        (See
                   ---
                       Petition, ECF pp. 3-17.)                    For the following

 reasons, the Petition is DENIED in its entirety.




                                                2
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 3 of 52 PageID #: 2450



                                     BACKGROUND 2

 I. The Offense Conduct and Subsequent Investigation

              On October 16, 2013, Crystal Ramirez walked into her

 kitchen and saw her six-year-old daughter, M.R., 3 with her pants

 and underwear around one ankle, and Petitioner standing directly

 behind her.       (See Tr. 621:3-11.)         Crystal asked what was going

 on   and   M.R.    pointed     to   Petitioner     and    stated   “he    licked    my

 coochie.”         (Id.    at   621:25-622:6.)         Crystal      picked    up    her

 daughter, started dressing her, and yelled at Petitioner to get

 out.       (See    id.    at   622:12-20.)         Once    Petitioner      left    her

 apartment, Crystal locked the door and called 911.                       (See id. at

 622:25-6.)

              Police Officer Joseph Boccio (“Officer Boccio”) of the

 Nassau County Police Department (“NCPD”) responded to the 911

 call at Crystal’s apartment.            (See id. at 694:25-695:5.)                Upon

 arriving there, Officer Boccio observed Petitioner approximately

 twenty     feet   away,    standing     in   the    parking     lot   and    leaning

 2 The background is drawn from the transcript of Petitioner’s
 combined Mapp/Dunaway/Huntley suppression hearing (“Hr’g Tr.”)
 (see ECF No. 7-1), the transcript of the state court’s oral
 ruling on Petitioner’s suppression motion (“Ruling Tr.”) (see
 ECF No. 7-13, beginning at ECF p. 123), and the transcripts of
 Petitioner’s state court criminal trial (“Tr.”) (see ECF Nos. 7-
 2 (pp. 1-844), 7-3 (pp. 845-1644)).

 3  On October 16, 2013, the complainant, M.R., was six years old,
 and her brother, S.R., was ten years old.      (See Tr. 611:4-9,
 611:18-24.) Since both children were minors when the underlying
 events occurred, the Court shall refer to them by their initials
 only. See FED. R. CIV. P. 5.2(a)(3).

                                          3
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 4 of 52 PageID #: 2451



 against a car, but first approached Crystal and M.R. to speak

 with them regarding what happened.               (See id. at 695:6-696:13.)

 They both reported that Petitioner licked her M.R.’s “coochie.”

 (See Hr’g Tr. 8:10-14; 20:14-18.)

               Officer   Boccio    then     approached     Petitioner    and   asked

 him what happened.        (Tr. 697:20-23.)            Petitioner stated, “[S]he

 said I raped her daughter.            Please arrest me.”        (Id. at 698:1-

 2.)    When Officer Boccio asked for clarification, Petitioner

 replied, “[I]t was stupid, I licked her once in the bedroom.”

 (Id. at 698:7-10.)        Thereafter, Officer Boccio placed Petitioner

 under arrest.        (See id. at 698:11-13.)             He was transported to

 the NCPD Special Victims Squad (“SVS”) in Bethpage, New York,

 while M.R. and Crystal were taken by ambulance to Nassau County

 University Medical Center (“NCUMC”).                   (See id. at 699:11-22;

 624:1016.)

               At NCUMC, Kathleen McAllister (“McAllister”), a sexual

 assault nurse examiner, conducted an examination of M.R. and

 collected evidence using a sexual offense examination collection

 kit,   commonly      referred    to   as   a   rape    kit.   (See     Tr.    822:2;

 823:1025;      824:17-19.)         During      the     examination:     McAllister

 collected M.R.’s pajama pants, underwear, and a vulva swab; and,

 M.R. reported to McAllister that “Daniel licked my coochie.”

 (See    id.     at    826:20-22;      830:19-23;       831:21-24;      834:21-25.)

 Detective Maurice Baran (“Detective Baran”) was the lead special


                                            4
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 5 of 52 PageID #: 2452



 victims detective assigned to investigate the incident (see id.

 at 936:19-22), who: responded to NCUMNC; interviewed Crystal and

 M.R.;     and,   took    possession       of      the    evidence        collected      by

 McAllister.      (See id. at 834:12-16; 835:1-4; 938:12-939:10.)

             After     Detective     Baran      left     NCUMC,      he   went     to    the

 Bethpage SVS where he interviewed Petitioner.                       (Tr. 1020:8-13.)

 After    Petitioner     waived    his     Miranda       rights,     Petitioner         made

 admissions,      including   that    he     had     “told     her   I    was    going   to

 tickle her and I pulled down her pants and underwear and tickled

 her pussy with my mouth.”           (Id. at 963:13-14; 952:11-19; 950:20-

 951:7.)     Detective Baran typed up Petitioner’s statement, which

 Petitioner reviewed, corrected, and then signed.                          (See id. at

 956:5-960:12.)          In   addition          to       his    written         statement,

 Petitioner: wrote a letter of apology in Spanish to M.R. and

 Crystal (see id. at 965:11-19); and consented to give a DNA

 sample, taken by buccal swab, which was collected by Detective

 Baran.    (See id. at 967:3-16.)

 II. The Suppression Hearing and Trial

             On September 25, 2014, a suppression hearing was held

 in New York Supreme Court, Nassau County, before the Honorable

 Teresa K. Corrigan.          Petitioner argued there was no probable

 cause for his arrest, and sought suppression of his oral and

 written statements, and the buccal swab taken from him while in

 custody.     (See     generally     Hr’g       Tr.)           In    opposition,         the


                                           5
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 6 of 52 PageID #: 2453



 prosecution presented three witnesses to testify regarding the

 circumstances surrounding Petitioner’s arrest, statements, and

 buccal   swab:     Officer    Boccio,       Detective       Baran,       and    Detective

 Reinaldo Pacheco (“Pacheco”).

             Officer Boccio testified: about responding to the 911

 call of a woman seeking to report the sexual abuse of her six-

 year-old daughter (see Hr’g Tr. 7:6-12); thereafter, speaking

 with Crystal and her daughter, M.R.; and, then, speaking with

 Petitioner outside of Crystal’s apartment (see id. at 7:13-8:9,

 9:12-16).        Officer     Boccio       further       testified:       about     asking

 Petitioner why he was there and what had occurred (see id. at

 10:1-3); that Petitioner responded, “Arrest me.                      She’s saying I

 raped    her   daughter,”     (id.    at        10:4-7);    upon     a    request       for

 clarification, Petitioner stated, “It was a mistake.                             I licked

 her once in the bedroom.”             (Id. at 10:8-18.)              Officer Boccio

 also testified that: at the time Petitioner made his statements

 to   Officer       Boccio,    Petitioner          was    not    under          arrest    or

 handcuffed; he (Boccio) had his firearm holstered; and, after

 speaking    with    Petitioner,      he    placed       Petitioner       under    arrest.

 (See id. at 10:23-11:16.)
  --- ---

             Detectives       Baran        and     Pacheco      testified         to     the

 circumstances of Petitioner’s statements taken at the NCPD SVS.

 The testimony elicited from them included that: after observing

 Petitioner spoke with a Spanish accent, Detective Baran asked


                                            6
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 7 of 52 PageID #: 2454



 whether    Petitioner    would       prefer          his    rights    read     to    him    in

 Spanish (see Hr’g Tr. 101:7-16 (Baran)); Detective Pacheco, a

 Spanish speaker, read Petitioner his Miranda rights in Spanish

 from   a   Miranda    card    (see    id.       at    101:17-24      (Baran),       219:7-13

 (Pacheco)); after Petitioner’s Miranda rights were read to him,

 both    Detectives     Baran        and     Pacheco         signed     the     card,       and

 Petitioner    wrote    “Si”    on    the     card      in    three    places        and   then

 signed his name at the bottom; (see id. at 104:18-105:4 (Baran),

 222:3-13    (Pacheco));       and,     after         Detective       Pacheco    left       the

 interview    room,    Detective       Baran          and    Petitioner    continued         to

 speak to each other in English without difficulty (see id. at

 105:7-9 (Baran), 222:14-223:9 (Pacheco)).

             Detective        Baran    further          testified      that:     he        asked

 Petitioner what happened between him and M.R., and Petitioner

 responded that he was just tickling her and playing with her

 (see Hr’g Tr. 105:19-23); Petitioner agreed to give a written

 statement,    which    was     typed      by     Detective        Baran   (see       id.    at

 105:24-106:21);       after    the    statement            was   prepared,     Petitioner

 read the statement, made corrections, and wrote his initials

 next to the corrections (see id. at 107:13-108:2, 108:17-22);

 Petitioner also wrote an apology letter in Spanish to Crystal

 (see id. at 113:24-114:3); and, Petitioner consented to a buccal

 swab (see id. at 117:14-22).                Detective Pacheco also testified

 that he read to Petitioner in Spanish the statement prepared by


                                             7
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 8 of 52 PageID #: 2455



 Detective      Baran    and    that,      thereafter,         Petitioner        signed   it.

 (See id. at Tr. 225:3-20.)
  --- ---
                Subsequently,        in    a    bench     ruling,     the    court    denied

 Petitioner’s suppression motion in all respects.                                (See Ruling

 Tr. 130:20-21.)             Regarding probable cause, the hearing court

 stated,     “Based      on    the    statement           of   the   mother       after    her

 observations of defendant and the child, the statement of the

 child    and    the    statement     of       the   defendant       at   the    scene,   the

 police had probable cause to arrest the defendant.”                             (See id. at

 129:15-19.)       Regarding Petitioner’s oral statement at the scene,

 the court stated that it “was not subject to Miranda [sic], as

 defendant was not custody, nor was he being interrogated.”                               (Id.

 at 129:19-21.)          Regarding Petitioner’s written statement, the

 court ruled that “[s]uch statement was freely and voluntarily

 and   intelligently          provided      after     a    knowing,       intelligent     and

 voluntary waiver of his Miranda [sic] rights.”                             (Id. at 130:7-

 9.)     The court also noted that of Petitioner’s ability to speak

 and understand English, his “desire to speak in English after

 receiving warnings in Spanish does not negate the validity of

 the     warnings       or     the        statement.”            (Id.       at     130:4-6.)

 Additionally, “[t]he defendant clearly speaks and understands a

 good amount of English, but it was prudent to give Miranda [sic]

 warnings in Spanish.”           (Id. at 130:15-17.)




                                                8
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 9 of 52 PageID #: 2456



                Petitioner’s jury trial commenced in early May 2015,

 also before Honorable Teresa K. Corrigan.                     (Tr. at 1.)       Prior to

 trial, the court denied the prosecution’s Molineux application

 seeking       to    introduce      prior     bad     acts    and    uncharged      crimes,

 specifically that on at least one occasion prior to October 16,

 2013,    Petitioner         had   oral     sexual    contact       with   M.R.’s    vagina

 while alone with her in Crystal’s bedroom, and exposed his penis

 and used it to make contact with M.R.’s buttocks.                               (See Tr.

 8:12-9:3,      15:1-5.)           However,    the    court    also    stated    that      if

 defense counsel were to “open the door” to the incident, the

 court would revisit its ruling.                   (Id. at 15:9-16:6.)

                During the trial, the prosecution presented testimony

 of     numerous       law     enforcement          witnesses        involved       in     the

 investigation,         expert       witnesses,       and    civilian      eyewitnesses.

 (See    Tr.    225:18-1012:4).           Crystal      Ramirez      testified       that   on

 October 16, 2013, she resided in Roosevelt, New York, with her

 two children, M.R. and S.R., who were six years old and eleven

 years old, respectively.              (See id. at 610:4-9, 610:23-611:1, 4-

 9, 18-20.)          Crystal further testified that she: knew Petitioner

 through       her    children’s      father,       having    met    him   approximately

 thirteen to fourteen years earlier (see id. at 613:4-11); had

 become closer with Petitioner in the year leading up to the

 incident (see id. at Tr. 613:23-24); and, allowed Petitioner to




                                               9
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 10 of 52 PageID #: 2457



  help her by driving her different places and babysitting her

  children (see id. at 613:23-24, 615:5-7; 630:15-24).

                 As    to     October       16,      2013,      Crystal       testified       that:

  because she was upset after learning a close friend had passed

  away,    Petitioner         came     to    her    home       with    alcohol      and     the    two

  proceeded       drinking          (Tr.    615:14-20,         616:15-20,        617:1-8);         her

  children were still at school when Petitioner first arrived (see

  id. at 616:18-20); when M.R. and S.R. arrived home from school

  at approximately 2:45 p.m., Crystal and Petitioner were still

  drinking on the outside porch (see id. at 618:2-10); and both

  M.R.    and     S.R.       went     into     the       apartment       while      Crystal        and

  Petitioner remained on the porch (see id. at 618:17-20).

                 Crystal       continued       to       explain       that:    at    some    point,

  another       acquaintance          stopped       by    to    smoke     a    cigarette          with

  Crystal       on     the     porch        (Tr.     618:21-619:7);            at     that    time,

  Petitioner went into the apartment for about ten minutes (see

  id. at 619:8-20); and, after the acquaintance left, she went

  into the apartment, walked past S.R. on the couch in the living

  room, and went into the kitchen (see id. at 620:4-22.)                                           She

  further testified that when she walked into the kitchen, Crystal

  saw    M.R.    with    her        pants    and    underwear         around    one    ankle       and

  Petitioner          standing       behind        her,    looking        “caught,        ashamed,

  embarrassed.”              (Id.    at     621:3-20.)           M.R.    told       Crystal       that

  Petitioner licked her “coochie,” at which point Crystal told


                                                   10
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 11 of 52 PageID #: 2458



  Petitioner to get out and called the police. 4                  (See id. at 622:2-

  4; 622:18-20; 623:3-6.)

              McAllister          testified    regarding    her     interaction      with

  M.R. at the NCUMC, including: administering the rape kit; M.R.’s

  physical     examination;         interviewing    M.R.;     and,        the    evidence

  collection.         (See    Tr.    822:2;    823:1025;    824:17-19;          826:20-22;

  830:19-23;      831:21-24;        834:21-25.)     McAllister       also       testified

  about giving Detective Baran the sex offense evidence collection

  kit.    (See id. at 834:8-16.)

              The     prosecution      also    presented    DNA     evidence      through

  the testimony of Christopher Chillseyzn, an expert in forensic

  genetics     and     DNA    analysis     from    the     Nassau    County       Medical

  Examiner’s Office.              (See Tr. 846-882.)        He testified that he

  reviewed and analyzed the sexual offense evidence collection kit

  taken    from      M.R.    by     McAllister.      (See     id.    at     862:14-22).

  Chillseyzn’s examination revealed the presence of both saliva

  and male DNA on M.R.’s vulva swab and the presence of saliva in

  two stains, Stains A-1 and A-2, on M.R.’s underwear.                           (See id.

  at   869:19-870:3;         870:23-871:3;     872:2-9.)       As    to    the    Stains,


  4  While Crystal testified that she called 911, the prosecution
  did not enter the 911 call or radio run into evidence. (See Tr.
  623:3-6.)   During cross-examination, defense counsel sought to
  enter Crystal’s 911 call to refresh her recollection regarding
  the verbiage she used when she made the call.       (See id. at
  647:18-25; 648:11-649:2.)   The court ruled that the tape could
  be played for Crystal outside the presence of the jury to
  refresh her recollection. (See id. at 650:22-651:12.)

                                              11
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 12 of 52 PageID #: 2459



  Chillseyzn testified that: he compared the DNA profiles found in

  them to the buccal swab taken from Petitioner (see id. at 876:3-

  14); Stain A-1 contained DNA consistent with Petitioner and his

  male patrilineal relatives (see id. at 876:15-20); while Stain

  A-2 had two male DNA contributors, the major male contributor

  matched    Petitioner’s           profile      (see    id.    at    877:4-8);      and,    the

  matching DNA profiles (a) from Stain A-1 could be expected to be

  found     in     one     in       one      thousand          one-hundred         seventy-one

  individuals, and (b) from Stain A-2 could be expected to be

  found in approximately one in one-hundred seventy-five million

  individuals (see id. at 877:13-22).

                 M.R.    and    her    brother         S.R.    also    testified.           (See

  generally Tr. 764-816.)                 Prior to M.R.’s testimony, the trial

  court conducted a swearability hearing to determine whether she

  understood the oath and could be sworn in as a witness. (See Tr.

  750-761.)       During that hearing examination, M.R. stated: she was

  seven years old and in second grade (see id. at 752:20-25); she

  understood she was in court because of Petitioner (see id. at

  750:22-24); that “[y]ou have to tell the truth” and if you do

  not, then “you lie” (see id. at 751:7-13).                            M.R. demonstrated

  her     understanding        of     what    constituted         a    lie    by    answering

  hypothetical questions.              (See id. at 17-24; 754:13-19.)                       M.R.

  stated she understood that lying in court would be wrong and had

  consequences,         explaining        that    if    she    lies    at    home    she    gets


                                                 12
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 13 of 52 PageID #: 2460



  punished.        (See   id.    at   751:25-19.)          Over    defense    counsel’s

  objection, the court found M.R. was swearable as she understood

  the difference between the truth and a lie.                     (See id. at 757:2-

  758:13.)       Thereafter, M.R. testified, recounting what happened

  on     October   16,    2013      (see    id.      at   Tr.     767-770),       and,    in

  particular, testifying that Petitioner licked her “coochie” in

  the kitchen (See id. at 768:4-8.)                  In cross-examination, defense

  counsel      questioned    M.R.     regarding       prior     incidents    of    alleged

  sexual abuse by Petitioner, i.e., what Petitioner had allegedly

  done    to    her,   how   many     times    it     occurred,     and     whether      she

  disclosed this to anyone.                (See id. at 780:19-783:19; 785:6-

  786:2;    786:18-790:3;       794:20-795:6;         795:16-796:7;       797:8-798:14;

  800:3-801:21;        803:10-804:21.)              Relatedly,      during    Detective

  Baran’s testimony, the trial court permitted Baran to testify

  that, while at the NCUMC, M.R. reported to him that Petitioner

  had sexually abused her before. 5                (Tr. 940:6-15.)

                M.R.’s    brother,     S.R.,       also   testified,      stating:       that

  while he was playing video games in the living room, Petitioner

  came into the apartment and went into the kitchen with M.R. and

  closed the door (Tr. 674:11-675:1); he then saw Crystal go into

  the kitchen and start screaming; he could see inside the kitchen

  and that M.R.’s pants were on the floor (see id. at 676:22-25);

  5   Earlier, the court had ruled, over objection, that defense
  counsel’s cross examination of M.R. opened the door to testimony
  regarding prior incidents of abuse. (See Tr. 908-931.)

                                              13
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 14 of 52 PageID #: 2461



  and, he then heard Petitioner first say that M.R. was lying, but

  later heard Petitioner admit that he did it (see id. at 677:16-

  24.)

              At      the    close       of    the      prosecution’s           case,        defense

  counsel    moved     for     dismissal         pursuant          to    New    York        Criminal

  Procedure Law § 290.10, which the court denied.                                    (Tr. 1144:4-

  1146:20.)     Thereafter, defense counsel presented three character

  witnesses,    i.e.,       Petitioner’s          son,       David       Ramos;      Petitioner’s

  daughter-in-law,          Stephany       Figueroa-Ramos;               and,       David     Ramos’

  former     girlfriend,        Christy          Hernandes,             who    each       testified

  regarding    Petitioner’s          reputation         for    kindness         and      gentleness

  towards children.           (See id. at 1161-1166; 1166-1175;1176-1182.)

  The defense also introduced the expert testimony of Dr. Karl

  Reich, a DNA analysis expert, who testified that the amount of

  male DNA found was extremely small and not consistent with it

  being from saliva.              (See id. at 2100:21-1201:7.)                           He further

  testified    that     the    vulva          swab     did    not       contain      a      male   DNA

  profile,     which    was       also    inconsistent             with       the    presence       of

  saliva.      (See    id.    at     1201:8-14.)             On    cross-examination,              Dr.

  Reich    conceded     that       both       Stains     found          on    M.R.’s      underwear

  contained    saliva       and    Petitioner’s              DNA    (see       id.     at    1254:7-

  1255:1),     but     maintained         that        amount       of    DNA    found        in    the

  underwear     was    more       consistent          with     Petitioner           touching       the




                                                 14
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 15 of 52 PageID #: 2462



  underwear with his fingers rather than licking M.R.’s vagina

  (see id. at 1217:5-11; 1263:20-1264:8).

             Petitioner testified in his own defense (see generally

  Tr. 1273-1368), first providing some general background, e.g.:

  he knew Crystal and her children, and would drive Crystal places

  and lend her money that was never paid back (see id. at 1279:13-

  16; 1280:7-17); and, he would take M.R. and S.R. to get food,

  with Crystal’s permission, and would sometimes babysit them (see

  id. at 1281:3-5; 1290:5-1291:1).                 Regarding October 16, 2013,

  Petitioner testified: he went to Crystal’s apartment after she

  called him twice asking him to come over (see id. at Tr. 1300:4-

  8); he bought Crystal Long Island iced teas, a sandwich, and

  cigarettes (see id. at 1300:9-15); he and Crystal sat on the

  porch while she drank and smoked (see id. at 1300:25-1301:4); at

  3:15   p.m.,   the    children     came    home    from      school    (see   id.    at

  1301:6-18);    and,    he   took    M.R.       inside   to    help    her   with    her

  homework, and when M.R. finished, he went back outside (see id.

  at 1301:14-1302:11).

             Petitioner continued his testimony about the afternoon

  of October 16, stating: while outside with Crystal, he asked her

  permission to go inside and use the bathroom (Tr. 1302:17-22);

  when inside, he saw M.R. partially naked from the waist down and

  holding her clothes (see id. at 1302:22-1303:7); he believed

  M.R. was changing her clothes after school (see id. at 1302:23-


                                            15
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 16 of 52 PageID #: 2463



  25); M.R. tried to follow him into the bathroom but he told her

  to wait outside and put on her clothes (see id. at 1303:8-18.)

  According to Petitioner, when he got out of the bathroom: he

  brought M.R. into the kitchen where he took the clothes from her

  and    started     to    dress      her   (see   id.     at   1304:10-12,      1304:19-

  1305:1); he stood M.R. up for her to pull up her panties and

  pajama bottoms, which where around her knees (see id. at 1305:3-

  15); and, Crystal came into the kitchen as M.R. bent down to

  pull up her clothes (see id. at 1305:14-15).                       Petitioner stated

  that Crystal questioned him, asking what was going on (see id.

  at    1305:17-18)       and    then   asked      M.R.    whether     Petitioner      “was

  eating her coochie” and M.R. responded “yes.”                      (Tr. 1305:19-21.)

               As     to     the      subsequent      investigation,           Petitioner

  testified:        he never made any of the statements to which Officer

  Boccio testified (Tr. 1311:11-25); he was taken to the police

  precinct where he was interviewed by Detective Baran (see id. at

  1312:4-10); he signed the Miranda rights card only because the

  detectives told him to do so, and his Miranda rights were not

  actually     explained         to     him   (see        id.   at    1312:11-1313:8).

  Additionally, while Petitioner acknowledged that he made some of

  the statements contained in the written statement, he denied

  ever   telling      Detective       Baran   that    he    tickled     M.R.    with   his

  mouth.       (See        Tr.   1313:22-1314:22.)              Moreover,      Petitioner




                                              16
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 17 of 52 PageID #: 2464



  testified that Detective Pacheco never translated the written

  statement into Spanish.         (See Tr. 1322:4-8.)

             In rebuttal, the prosecution called Joshua Hanson, an

  expert   in    child    sexual      abuse    and   sexual      perpetration        (see

  generally Tr. 1375-1387), who testified about, inter alia, the

  concept of grooming, with the perpetrator: first ingratiating

  himself with the child and the family to establish likeable and

  being safe (see id. at 1383:4-9); thereafter, gaining enough

  trust to be alone with the child (see id. at 1383:10-11); and,

  then   sexualizing      the    relationship        (see      id.   at    1383:11-12).

  Thus, according to Hanson, one strategy a perpetrator uses is to

  appear kind and gentle towards children.                     (See id. at 1383:13-

  19).

             Relevant to the instant Petition, throughout the trial

  defense counsel made several applications that were denied by

  the    trial   court.         For    example:         During       Crystal’s    cross

  examination     testimony,       defense      counsel     made      an   application

  seeking therapy records.            (See Tr. 636:10-637:1.)              Outside the

  presence of the jury, defense counsel argued that because the

  prosecution asked Crystal whether M.R.’s behavior changed after

  the date of the incident, the door was opened to this line of

  inquiry;   thus,   defense       counsel     sought     to    establish     that    the

  children were attending therapy at South Shore Child Guidance

  Center prior to the incident.               (See id. at 636:10-20.)            Defense


                                          17
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 18 of 52 PageID #: 2465



  counsel had prepared a subpoena seeking the therapy records (see

  id. at 636:21-637:1) and, in support of his application and to

  show it was not a fishing expedition, defense counsel (1) made

  an    offer    of    proof    that    he   received     information       that     Crystal

  watched pornography in front of her children, and (2) argued

  that (a) as a result, M.R. was unable to distinguish between

  reality and what she saw in pornographic films, and (b) this was

  the reason that the family was in therapy.                         (See id. at 637:14-

  23.)     The prosecution opposed this application as irrelevant,

  but    informed      the     court    that   there     were    two    prior     unrelated

  incidents that the prosecutor speculated were the true basis for

  therapy: (i) that Crystal was the victim of domestic violence by

  the children’s father which resulted in an arrest for assault in

  2012;    and    (ii)    M.R.’s       brother,     S.R.,      was    the   victim    of    an

  attempted      criminal       sexual       act    by   his    uncle,      his    father’s

  brother.       (See id. at 642:1-22.)             The trial court agreed to sign

  the subpoena and review the therapy records in camera to inspect

  them for relevance prior to disclosing the records to counsel.

  (See    id.     at     642:23-643:17.)            Thereafter,         defense      counsel

  continued his cross examination of Crystal; he did not question

  Crystal about the abuse S.R. experienced by his uncle.                                   The

  trial    court       sustained       an    objection      against     defense      counsel

  questioning whether Crystal watched pornography in her house,

  but allowed counsel to ask S.R. and M.R. if they had ever seen


                                               18
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 19 of 52 PageID #: 2466



  pornographic       movies;       they   each       testified    that    they    had   not.

  (Tr. 689:5-9; 795:9-11.)

               Prior    to    M.R.’s      testimony,       the    court     received     the

  therapy records from South Shore Child Guidance Center; after,

  in camera review, the court: disclosed to counsel one page from

  those records as directly relevant to the case (see Tr. 737:5-

  11); there was nothing in the therapy records demonstrating that

  M.R.   had    any    difficulty         distinguishing         between    reality      and

  fantasy or understanding truth telling (see id. at 737:12-20);

  and, while maintaining confidentiality, stated that the basis

  for    therapy      was    not    pornography,         as     suggested    by    defense

  counsel,     but      a    history       of        domestic    violence        and    some

  disciplinary or behavioral issues (see id. at 737:21-738:5).

               Thereafter, defense counsel made multiple applications

  to recall Crystal as a witness to question her regarding S.R.’s

  prior abuse by his uncle.               (See, e.g., Tr. 895:1-897:19; 1081:5-

  1086:16; 1292:22-1294:20; 1370:1-8.)                    Defense counsel informed

  the court that his office represented S.R.’s uncle in the abuse

  case and, based on his review of the file, reported that in

  2007, when S.R. was three and before M.R. was born, Crystal

  found the uncle attempting to force S.R. to perform oral sex.

  (See id. at 1082:11-1083:11).                  As such, defense counsel argued

  that the prior incident affected Crystal’s state of mind such

  that she overreacted to what was a harmless situation.                          (See id.


                                                19
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 20 of 52 PageID #: 2467



  at    1083:12-1084:19.)           The     trial    court     denied       each    motion,

  explaining there were multiple grounds for its denials, i.e.,

  the remoteness of the 2007 incident involving S.R., before M.R.

  was born, compared to the incident with Petitioner and Crystal’s

  testimony at trial (see id. at 1097:1-8); that Crystal did not

  claim to have witnessed Petitioner touching or licking M.R., but

  rather    reacted    to    what    M.R.     told    her    (see    id.     at     1097:23-

  1098:3); and, considering the case evidence, it was unnecessary

  to recall Crystal to answer questions on a collateral issue (see

  id. at 1099:17-1100:5).

                At the close of all the evidence, defense counsel and

  the    prosecution      delivered       their     summations      to    the     jury,    the

  court instructed the jury on the law, and the jury deliberated.

  (See Tr. 1084:7-1139:25.)           During deliberations, the jury sent a

  note to the court requesting “to the [sic] hear the 911 call

  from Crystal or the transcript, if it was on the record.                                  If

  it’s on the record, can we see slash hear it.”                         (Id. at 1597:13-

  16    (transcript    of   the     court    reading     the   jury       note     into    the

  record).)      Defense counsel requested that the court clarify with

  the    jury   whether     it    wanted    to    hear   a   readback       of     Crystal’s

  testimony regarding the 911 call, but the court declined.                               (See

  id. at 1599:3-15.)             Instead, the court informed the jury that

  neither the call nor transcript of it was part of the record




                                             20
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 21 of 52 PageID #: 2468



  evidence. 6        (See id. at 1600:20-25.)              On May 29, 2015, the jury

  convicted Petitioner of Count One, Criminal Sexual Act in the

  First Degree, and of Count Two, Endangering the Welfare of a

  Child.   (See id. at 1637:20-1638:9.)

  III. The Sentence

                On    July    24,    2015,    Petitioner      was    sentenced    by    the

  court.        (See    Sent’g       Tr.,    ECF    No.    7-5.)      The    prosecution

  requested a sentence of twenty years’ incarceration, which was

  less than the maximum sentence permissible under the law.                            (See

  id. at 2:25-5:3.)           Defense counsel and Petitioner both addressed

  the court, and Petitioner maintained his innocence.                        (See id. at

  5:7-15:6,17:2-7.)           On Count One, the court sentenced Petitioner

  to   fifteen       years’   incarceration         with    ten    years’    post-release

  supervision; on Count Two, the court imposed a sentence of one

  year’s    incarceration;           the     sentences       were    ordered     to     run

  concurrently.        (See id. at 18:24-19:11.)

  IV. The Appeal

                In     August       2017     and    through       counsel,    Petitioner

  appealed his conviction and sentence to the Second Department


  6  The Court notes that there appears to be a typographical error
  in the transcript, which states “With regards to your request to
  hear the 911 call from Crystal or the transcript, if it was on
  the record, another 911 call or the transcript of that call is
  part of the evidence in this case.”            (Tr. 1600:20-23.)
  Contextually, however, it is clear that the trial court informed
  the jury that neither the call nor the transcript of the call
  was part of the evidence in the case.

                                               21
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 22 of 52 PageID #: 2469



  (see generally Appellant Br., ECF No. 7-6), arguing: (1) the

  trial court erred in determining that M.R. was swearable (see

  id.   at   23-27);    (2)   his   Sixth    Amendment      rights    to   present   a

  defense and confront the witnesses against him were violated by

  his not being allowed to be recalled Crystal as a witness (see

  id. at 28-34); (3) the court erred by failing to meaningfully

  respond to a jury note (see id. at 35-36); (4) the trial court’s

  bias against the defense throughout the trial violated his right

  to a fair trial and his right to present a defense (see id. at

  at 37-41); (5) the trial court erred by allowing Detective Baran

  to testify regarding prior incidents, which constituted improper

  bolstering (see id. at at 42-46); (6) the jury’s verdict was

  against the weight of the evidence (see id. at at 47-55); (7)

  the sentence imposed was unnecessarily harsh and excessive (see

  id.   at   56-61);    and   (8)    his    Fourth    Amendment       right   against

  unreasonable searches and seizures was violated because there

  was   no   probable    cause      for    his    arrest,    and     his   Fourteenth

  Amendment    right     to   Due     Process      was   violated      because    his

  involuntary written statement was used against him at trial (see

  id. at 62-65).

              The   Second    Department         affirmed   the    judgment.      See

  People v. Ramos, 164 A.D.3d 1267, 1267, 83 N.Y.S. 3d 580, 580

  (2d Dep’t 2018) (docketed as ECF No. 7-9).                       It found, inter

  alia: as to swearability: the trial court “providently exercised


                                            22
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 23 of 52 PageID #: 2470



  its    discretion          in     determining        that    the     then     seven-year-old

  complainant was competent to give sworn testimony,” id.; as to

  Petitioner’s Sixth Amendment claim: the trial court similarly

  exercised its discretion “in denying defense counsel’s motion to

  recall    the        complainant’s         mother      to    testify        because       defense

  counsel       sought       to    cross-examine        her   about      a   matter     that       was

  collateral          and       would     have    caused       delay,”        id.     (citations

  omitted); as to the jury note: that argument was without merit,

  see id.; as to alleged bias against the defense: “[t]he record

  does not support the defendant’s contention that the Supreme

  Court acted with bias against him in its evidentiary rulings,”

  id.;     as        to     Detective       Baran’s       testimony          regarding        prior

  incidents: “because defense counsel assailed the testimony of

  the complainant on cross-examination as a recent fabrication,

  the     Supreme         Court     correctly         admitted     the       prior    consistent

  statement       of      the     complainant     on    direct       examination       of     a    law

  enforcement witness” id. (citations omitted); as to Petitioner’s

  claim    that        his      Fourth    and    Fourteenth        Amendment         rights       were

  violated: first, denial of Petitioner’s suppression motion was

  proper since, at the scene of the crime, Petitioner “was not the

  subject       of     custodial        interrogation         at   that      time[],”       second,

  Petitioner’s            statement      made    at    the    police      station      was    “made

  voluntarily         after       the    defendant      knowingly,        intelligently,          and

  voluntarily waived his Miranda rights,” id. (citations omitted),


                                                  23
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 24 of 52 PageID #: 2471



  and third, “the police had probable cause to arrest [Petitioner]

  based on his statements and the accusations of the complainant

  and her mother,” id. (citations omitted); and, as to the weight

  of the evidence: the verdict was not against the weight, nor was

  Petitioner’s sentence excessive, id.

              Through counsel, Petitioner sought leave to appeal to

  the New York State Court of Appeals, which request was denied on

  December 10, 2018.       See People v. Ramos, 32 N.Y.3d 1128, 117

  N.E.3d 825, 93 N.Y.S. 3d 266 (2018) (docketed as ECF No. 7-12).

              This Petition followed.

                                  DISCUSSION

  I. The Legal Standard

              Congress enacted the Antiterrorism and Effective Death

  Penalty    Act   (“AEDPA”),   Pub.   L.   No.   104-132,   110   Stat.   1214

  (1996), to restrict “the power of federal courts to grant writs

  of habeas corpus to state prisoners.”            Williams v. Taylor, 529

  U.S. 362, 399 (2000).         A state prisoner seeking habeas corpus

  relief under Section 2254 must show that he is “in custody in

  violation of the Constitution or laws or treaties of the United

  States.”     28 U.S.C. § 2254(a).         Section 2254, as amended by

  AEDPA, provides, in part, that:

              An application for a writ of habeas corpus
              on behalf of a person in custody pursuant to
              the judgment of a State court shall not be
              granted with respect to any claims that was
              not adjudicated on the merits in State court


                                       24
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 25 of 52 PageID #: 2472



              proceedings unless the adjudication of the
              claim--(1) resulted in a decision that was
              contrary to, or involved an unreasonable
              application    of,     clearly  established
              [f]ederal law, as determined by the Supreme
              Court of the United States.

  28 U.S.C. § 2254.          The AEDPA established a deferential standard

  of relief, seeking to “avoid[ ] unnecessarily ‘disturbing the

  State’s significant interest in repose for concluded litigation,

  denying society the right to punish some admitted offenders, and

  intruding    on    state    sovereignty        to    a   degree    matched      by   few

  exercises of federal judicial authority.’”                  Virginia v. LeBlanc,

  137 S. Ct. 1726, 1729 (2017) (quoting Harrington v. Richter, 562

  U.S. 86, 103 (2011)) (brackets omitted).                   Accordingly, a habeas

  corpus    petition    is    not    a   vehicle      to   relitigate      every   issue

  previously determined in state court.                    Herrara v. Collins, 506

  U.S. 390, 401 (1993).             Ultimately, “the petitioner bears the

  burden of proving by a preponderance of the evidence that his

  constitutional rights have been violated.”                   Jones v. Vacco, 126

  F. 3d 408, 415 (2d Cir. 1997); see also Hawkins v. Costello, 460

  F. 3d 238, 246 (2d Cir. 2006).

              Thus, a federal court may not grant a writ of habeas

  corpus    unless     the   state       court’s      adjudication    of    the    claim

  either:

              (1) resulted in a decision that was contrary
              to, or involved an unreasonable application
              of, clearly established Federal law, as



                                            25
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 26 of 52 PageID #: 2473



                determined by the Supreme Court of the
                United States; or
                (2) resulted in a decision that was based on
                an unreasonable determination of the facts
                in light of the evidence presented in the
                State court proceeding.

  28 U.S.C. § 2254(d).            The Supreme Court has construed the AEDPA

  “to      give       independent        meaning         to         ‘contrary         [to]         and

  ‘unreasonable.’”           Jones v. Stinson, 229 F.3d 112, 119 (2d Cir.

  2000).        A   state    court’s      decision        is    “contrary            to”   clearly

  established         federal    law     if     “the    state        court      arrives       at    a

  conclusion opposite to that reached by [the Supreme] Court on a

  question of law or if the state court decides a case different

  than     [the       Supreme]        Court     has     on     a        set     of    materially

  indistinguishable          facts.”          Williams,       529    U.S.      at    412-13.        A

  decision        involves      “an    unreasonable           application”           of    clearly

  established         federal    law    when     a     state    court         “identifies          the

  correct    governing       legal      principle       from       [the       Supreme]     Court’s

  decisions but unreasonably applies that principle to the facts

  of the prisoner’s case.”                Id. at 413.           This standard does not

  require that all reasonable jurists agree that the state court

  was wrong; rather, the standard “falls somewhere between ‘merely

  erroneous and unreasonable to all reasonable jurists.’”                                    Jones,

  229 F.3d at 119 (quoting Francis S. v. Stone, 221 F.3d 100, 109

  (2d    Cir.     2000)).        The    AEDPA    “‘imposes          a    highly      deferential

  standard      for    evaluating       state-court          rulings      and       demands    that



                                                26
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 27 of 52 PageID #: 2474



  state-court       decisions        be   given        the    benefit        of     the    doubt.’”

  Jones v. Murphy, 694 F.3d 225, 234 (2d Cir. 2012) (quoting Hardy

  v. Cross, 565 U.S. 65, 66 (2011)).                      Section 2254(d), as amended

  by   the    AEDPA,      “stops     short     of       imposing        a    complete       bar   on

  federal-court relitigation of claims already rejected in state

  proceedings.”          Harrington, 562 U.S. at 102.

               Assuming that a petitioner’s claims are cognizable on

  habeas review, a petitioner must exhaust state court remedies

  before     coming      to   federal       court.           Exhaustion       of     state    court

  remedies requires that a petitioner fairly present the claim in

  state court, allowing the state court the “‘opportunity to pass

  upon and correct alleged violations of its prisoners’ federal

  rights.’”        See Jackson v. Edwards, 404 F.3d 612, 619 (2d Cir.

  2005) (quoting Picard v. Connor, 404 U.S. 270, 275 (1971)).                                      “A

  petitioner       has    ‘fairly     presented’          his    claim       only     if     he   has

  ‘informed the state court of both the factual and the legal

  premises of the claim he asserts in federal court.’”                                     Jones v.

  Keane, 329 F.3d 290, 294-95 (2d Cir. 2003) (quoting Dorsey v.

  Kelly,     112    F.3d      50,    52     (2d        Cir.    1997)).            “Specifically,

  [petitioner]      must      have    set    forth       in     state       court    all     of   the

  essential factual allegations asserted in his federal petition;

  if material factual allegations were omitted, the state court

  has not had a fair opportunity to rule on the claim.”                                     Daye v.




                                                  27
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 28 of 52 PageID #: 2475



  Att’y     Gen.     of   N.Y.,     696   F.2d      186,   191-92     (2d        Cir.   1982)

  (collecting cases).

                In addition, a federal court will not review a habeas

  petition      if   a    petitioner’s    claims      were    decided       at    the   state

  level on “independent and adequate” state procedural grounds.

  Coleman       v.   Thompson,      501   U.S.      722,     731-32    (1991).           This

  procedural bar applies even if the state court addressed the

  merits in the alternative, but decided the claim on independent

  procedural grounds.             Velasquez v. Leonardo, 898 F.2d 7, 9 (2d

  Cir. 1990).

                To   obtain    review     of     procedurally       barred        claims,   a

  state prisoner must show either (1) “cause for the default and

  actual prejudice as a result” or (2) actual innocence.                            Coleman,

  501 U.S. at 750.

  II.     Application

                Here,     Petitioner      argues     that:    (1)     the    trial      court

  erred    by    deeming      the   complainant        swearable;      (2)        his   Sixth

  Amendment rights to present a defense and confront the witnesses

  against him were violated; (3) the trial court erred by failing

  to meaningfully respond to a jury note; (4) the trial court’s

  bias against the defense violated his Due Process rights to a

  fair trial and to present a defense; (5) the trial erred in

  admitting      improper     bolstering       by   allowing    testimony          regarding

  alleged prior incidents of abuse; (6) the jury’s verdict was


                                               28
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 29 of 52 PageID #: 2476



  against the weight of the evidence; (7) the sentence imposed was

  unnecessarily harsh and excessive; and (8) his Fourth Amendment

  rights were violated because there was no probable cause for his

  arrest, and his involuntary written statement was used against

  him at trial. 7     (Petition, ECF pp. 3-17.)

       A. Witness Swearability Claim

              Petitioner claims that the trial court's swearing-in

  of M.R. was in error, and, therefore, he is entitled to habeas

  relief.     However, as discussed supra, the Appellate Division

  held that the trial court “providently exercised its discretion

  in    determining     that    [M.R.]    was    competent    to      give    sworn

  testimony,”    stating       that   “[t]he    examination    of      the    child

  revealed that she knew the difference between telling the truth

  and telling a lie, promised to tell the truth, and indicated she

  would be punished if she lied.”               People v. Ramos, 164 A.D.3d

  1267, 1267, 83 N.Y.S. 3d 580, 580 (2d Dep’t 2018) (citing N.Y.

  CRIM. PROC. LAW § 60.20(2), which, at the time of Petitioner's

  trial,    provided   in   relevant     part   that   “[a]   child    less    than

  twelve years old may not testify under oath unless the court is

  satisfied that [she] understands the nature of an oath”).


  7  The Court notes that Petitioner’s claims essentially renew his
  claims raised on direct appeal.     After his appeal was denied,
  Petitioner sought leave to appeal all appellate claims before
  the New York Court of Appeals. As such, the Court acknowledges,
  and Respondent does not contest, that all of Petitioner’s claims
  are properly exhausted.

                                         29
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 30 of 52 PageID #: 2477



                 As an initial matter, “[i]t is not the province of a

  federal habeas court to reexamine state-court determination on

  state-law questions.”           Estelle v. McGuire, 502 U.S. 62, 67–68

  (1991); see also Lewis v. Jeffers, 497 U.S. 764, 780 (1990).

  Whether the trial court properly admits sworn testimony from a

  child complainant in accordance with the requirements of C.P.L.

  § 60.20(2) is a matter best left to the New York state courts.

  See,    e.g.,    Rodriguez      v.    Greiner,    274    F.    Supp.   2d    264,    267

  (E.D.N.Y. 2003) (holding that “[w]hether the properly admitted

  unsworn testimony of the victim was sufficiently corroborated in

  accordance with the requirements of New York C.P.L. 60.20(3) is

  a matter left to the state courts”).                    Thus, this claim is not

  cognizable on habeas review.

                 Even if the Court looks to the merits of Petitioner’s

  claim, it is clear he is not entitled to relief.                            During the

  swearability        hearing,    the    trial     court’s      colloquy      with    M.R.

  established      that   M.R.    understood:      the    difference       between     the

  truth    and    a   lie,   as    demonstrated      by    her    responses      to    the

  hypothetical questions posed by the court (see Tr. 751:17-24;

  754:13-19); and, that lying in court would be wrong and had

  consequences (see id. at 751:25-19).                Thus, M.R.’s responses to

  questions posed to her during the swearability hearing satisfied

  the trial court that M.R. was able to be sworn.                          (See id. at

  757:2-758:13.)


                                            30
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 31 of 52 PageID #: 2478



               Petitioner         has         not      identified          any       federal

  constitutional right which was abridged by M.R.’s having been

  sworn to testify at his trial that would justify this Court’s

  interference,       on    habeas           review,    with        the    trial     court's

  swearability ruling.           Nor has Petitioner identified an error in

  the trial court’s swearability ruling, especially considering a

  trial    court    has    broad    discretion          in    admitting      sworn     child

  testimony.       Nothing in the record indicates that the trial court

  abused its discretion in admitting M.R.’s testimony.

               Accordingly,        as        Petitioner’s       witness      swearability

  claim    is without      merit,       it    fails    to    warrant      granting     habeas

  relief.

       B. Sixth Amendment Claim

               Petitioner claims he is entitled to habeas relief on

  the grounds that his Sixth Amendment rights were infringed when

  the trial court would not allow Crystal to be recalled as a

  witness    for    additional      cross        examination,        arguing     his    cross

  examination was curtailed, which denied him the right to present

  a defense and to confront the witnesses against him.                           (Petition,

  ECF pp. 4-5.)       On direct appeal, the Appellate Division rejected

  this claim, stating “[t]he Supreme Court providently exercised

  its discretion in denying defense counsel’s motion to recall the

  complainant’s mother to testify because defense counsel sought

  to    cross-examine      her   about       a   matter      that   was    collateral     and


                                                 31
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 32 of 52 PageID #: 2479



  would have caused delay.”                Ramos, 164 A.D.3d at 1267(citations

  omitted).         The    Court        finds     that     the   Appellate         Division’s

  decision reasonably rejected both Petitioner’s arguments and was

  not contrary to, nor an unreasonable application of, federal

  law.

              “[T]he Constitution guarantees criminal defendants a

  meaningful opportunity to present a complete defense.”                            Crane v.

  Kentucky, 476 U.S. 683, 690 (1986).                       At the same time, “state

  and    federal         rulemakers        have      broad       latitude         under   the

  Constitution to establish rules excluding evidence from criminal

  trials.”     Holmes v. South Carolina, 547 U.S. 319, 324 (2006)

  (internal quotation omitted).                 Further, a defendant in a state

  criminal prosecution has a right, guaranteed by the Sixth and

  Fourteenth       Amendments      to    the    Constitution,       “to      be    confronted

  with the witnesses against him.”                        U.S. Const. Amend. VI; see

  also Pointer v. Texas, 380 U.S. 400, 401 (1965) (holding that

  the Sixth Amendment Confrontation Clause is made applicable to

  the    states     by     the    Fourteenth         Amendment).             However,     “the

  Confrontation       Clause     guarantees          an    opportunity       for    effective

  cross-examination,        not    cross-examination             that   is    effective    in

  whatever way, and to whatever extent, the defense might wish.”

  Delaware    v.    Fensterer,      474     U.S.     15,    20   (1985)      (per    curiam).

  Trial courts “retain wide latitude insofar as the Confrontation

  Clause is concerned to impose reasonable limits on such cross-


                                                32
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 33 of 52 PageID #: 2480



  examination          based    on       concerns        about,          among          other     things,

  harassment,         prejudice,         confusion       of       the    issues,         the     witness’

  safety, or interrogation that is repetitive or only marginally

  relevant.”          Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).

  Furthermore, the preclusion of the cross-examination “must not

  have been harmless, that is, it must have had a substantial and

  injurious          effect    or        influence           in    determining             the     jury’s

  verdict.”          Alvarez v. Ercole, 763 F.3d 223, 230 (2d Cir. 2014).

  Further, a criminal defendant “has a fundamental due process

  right to present a defense.”                    United States v. Mi Sun Cho, 713

  F.3d 716, 721 (2d Cir. 2013) (citations omitted).                                         However, a

  criminal       defendant’s         right       to      present             a    defense        “is    not

  absolute, for a defendant must comply with established rules of

  procedure       and    evidence        designed        to       assure         both    fairness       and

  reliability.”          Id., 713 F.3d at 721.                    As such, “a defendant does

  not    have     an    unfettered         right        to    offer          testimony      [or        other

  evidence] that is inadmissible under the rules of evidence.”

  Id.     “[W]ell established rules of evidence permit trial judges

  to    exclude      evidence       if    its    probative          value         is    outweighed       by

  certain other factors such as unfair prejudice, confusion of the

  issues,       or     potential     to     mislead          the    jury.”              Holmes     v.     S.

  Carolina, 547 U.S. 319, 326 (2006).

                 Here, Petitioner argues that he was denied his right

  of    presenting       his   theory       of     the       case       to       the    jury,    and     was


                                                   33
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 34 of 52 PageID #: 2481



  precluded from eliciting testimony from Crystal that S.R. was

  sexually abused by an uncle years prior.                            He maintains such

  evidence would support his theory that Crystal was more likely

  to jump to a false conclusion about what she saw when she walked

  into the kitchen, when what was occurring was––as he alleges––

  Petitioner      was   merely     trying        to       dress    M.R.     Additionally,

  Petitioner argues that he was precluded from questioning Crystal

  about watching pornography in the home with her children.                             Given

  the remoteness of time between the incident involving S.R. and

  that involving M.R., the trial court precluded this evidence.

  Moreover,     since        Crystal     did     not       claim    to    have     witnessed

  Petitioner touching or licking M.R., but rather testified that

  she reacted to what M.R. told her., and considering the evidence

  in the case, the court determined that it was unnecessary to

  recall Crystal to answer questions on a collateral issue.

               Petitioner has failed to demonstrate that the trial

  court abused its discretion in denying his application to recall

  Crystal   for    additional          cross    examination         or    that    precluding

  additional    cross-examination              had    a    substantial      and    injurious

  effect in determining the jury’s verdict.                         Defense counsel had

  an   opportunity      to    cross-examine          Crystal       following      her   direct

  testimony.      While defense counsel attempted to question Crystal

  regarding watching pornography, the court sustained an objection

  and she did not answer the question.                        However, M.R. and S.R.


                                               34
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 35 of 52 PageID #: 2482



  both testified that they had not watched pornography at home.

  Second,       defense   counsel’s          application      to    recall       Crystal    to

  question her regarding the 2007 abuse of S.R., before M.R. was

  even born and involving a different perpetrator, addressed an

  incident      that   was     not    only    remote    in    time,      but    bore    little

  relevance to Petitioner’s case.                     Indeed, given the wealth of

  evidence from the trial, e.g., testimony from M.R., S.R., and

  Crystal; DNA evidence; and Petitioner’s own admissions, whether

  or not Crystal may have been affected by S.R.’s abuse was only

  marginally      relevant      and    collateral.           As    such,    the    Appellate

  Division’s       decision     regarding        the    trial      court’s       evidentiary

  rulings was not contrary to, or an unreasonable application of,

  federal law.

                 Additionally, Petitioner is unable to demonstrate that

  he was denied his right to present a defense.                         First, Petitioner

  testified in his own defense and claimed that his actions were

  innocent and that he was only trying to dress M.R. when Crystal

  walked    in.        (See    Tr.    1304:1-1305:18.)             Second,       during     his

  summation, defense counsel argued that Crystal walked into the

  kitchen,       observed      Petitioner       and     M.R.,      and     jumped      to   an

  incorrect conclusion.              (See id. at 1399:16-23.)                  Any probative

  value    of    introducing     cross-examination           testimony         from    Crystal

  that her state of mind may have been altered due to S.R.’s abuse

  was     outweighed      by     other       issues,    such       as      causing     delay,


                                               35
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 36 of 52 PageID #: 2483



  remoteness      in     time,     introducing          a     collateral         issue,   and

  confusion of the issues.           See Holmes, 547 U.S. at 326.                   Thus, it

  was not unreasonable for the Appellate Division to conclude that

  the   trial    court     acted    within        its       discretion      in   making   its

  evidentiary rulings; nor was it contrary to clearly established

  federal law to rule to exclude this evidence.

                Accordingly, Petitioner’s Sixth Amendment claim fails

  to compel granting habeas relief.

    C. Jury Note Claim

                Petitioner claims that he is entitled to habeas relief

  because the trial court failed to meaningfully respond to a jury

  note, specifically the second jury note requesting “to hear the

  911 call from Crystal (Mother) of the transcript, if it was on

  record.   If it’s on the record, can we see/hear it.”                           (Petition,

  ECF p. 6.)       The Appellate Division held this claim was without

  merit because “[i]t is undisputed that the court informed the

  jury that no 911 call or transcript of that call was part of the

  evidence in the case.”            Ramos, 164 A.D.3d at 1267.                    This Court

  finds   Petitioner’s       jury    note    claim           does    not    warrant   habeas

  relief for the following reasons.

                Criminal    Procedure        Law        §     310.30       establishes    the

  procedure by which a trial court must respond to jury notes,

  i.e., the trial court must give “such requested information”

  that it “deems proper.”           C.P.L. § 310.30.                Even if a state court


                                             36
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 37 of 52 PageID #: 2484



  errs in denying a defendant's claim of a violation of N.Y. Crim.

  Proc. Law § 310.30, “[v]iolations or errors of state law or

  procedure        generally    do     not    constitute        grounds         for    habeas

  review,” and “[a] claim premised on a violation of New York

  Criminal        Procedure    Law     Section      310.30      does      not     allege      a

  violation of a federally protected right.”                      Cornado v. Bellnier,

  No. 10-CV-5265, 2012 WL 6644637, at *5 (S.D.N.Y. Sept. 20, 2012)

  (citations omitted), report & recommendation adopted by 2012 WL

  6681692 (S.D.N.Y. Dec. 21, 2012).                Hence, Petitioner's jury note

  claim does not provide a basis for federal habeas relief.

                In any event, even if the Court were to reach the

  merits of Petitioner’s claim, it would be found to be meritless.

  A    review     of   the    record    demonstrates         that    the    trial        court

  followed the procedure required by C.P.L. § 310.30.                             While the

  911 call was played for Crystal outside the presence of the jury

  to   refresh      her   recollection,        neither      the     911    call       nor   the

  transcript of it was ever entered into evidence.                        Under New York

  law,   a   trial     court   is    not     required      to   provide     a     jury      with

  materials not introduced as evidence during trial.                            See People

  v. Salaman, 231 A.D.2d 464, 464 (2d Dep’t 1996) (finding that

  the trial court correctly informed the jury that it was not

  entitled to a Grand Jury transcript as it was not in evidence);

  People     v.    Thatcher,    85     A.D.3d      1065,    1066     (2d    Dep’t        2011)

  (finding that, in response to a jury note requesting a police


                                              37
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 38 of 52 PageID #: 2485



  report that was not in evidence, the trial court did not err by

  denying        defendant’s    request    to    inform    the     jury      there    was

  testimony regarding the report).               As such, Petitioner’s claim is

  without merit.

                 Accordingly,     Petitioner’s      jury   note     claim     fails    to

  support habeas relief.

         D. Bias Against Defense Claim

                 Petitioner asserts that the trial court’s bias against

  the defense, as evidenced by the court’s evidentiary rulings,

  violated his Due Process rights to a fair trial.                           Petitioner

  raised this claim on direct appeal and the Appellate Division

  denied    it,     stating     that   “[t]he    record    does    not    support     the

  defendant’s contention that the Supreme Court acted with bias

  against    him     in   its    evidentiary      rulings.”         Ramos,     at     1267

  (citations omitted).

                 For Petitioner to prevail on his claim of judicial

  bias, he must demonstrate that he did not receive a trial “by an

  unbiased and impartial judge without a direct personal interest

  in the outcome of the hearing.”                 Ungar v. Sarafite, 376 U.S.

  575,     584     (1964).       “Mere    allegations      of     judicial     bias    or

  prejudice do not state a due process violation.”                       Brown v. Doe,

  2 F.3d 1236, 1248 (2d Cir. 1993), cert. denied, 510 U.S. 1125

  (1994); see also LoCascio v. United States, 473 F.3d 493, 495

  (2d Cir. 2007)(“judicial opinions alone almost never constitute


                                            38
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 39 of 52 PageID #: 2486



  a   valid   basis       for    a    bias     or       partiality       motion”    (quotations

  omitted)).

              Petitioner claims that the trial court’s bias against

  him is evidenced by: (1) the court yelling at defense counsel;

  (2) the court making a sarcastic remark; (3) the court’s ruling

  regarding the therapy records requested by defense counsel; (4)

  the   court’s     refusal       to    sign       a    subpoena       requested    by    defense

  counsel; (5) the court overruling defense counsel’s summation

  objections        and         sustaining             the     prosecution’s          summation

  objections;       (6)    the       court’s       refusal       to    recall     Crystal   as    a

  witness; and (7) denying defense counsel’s multiple motions for

  a mistrial.         For the reasons that follow, the trial court’s

  decision,    as     affirmed         by    the       Appellate       Division,    is    neither

  contrary to, or an unreasonable application of, United States

  Supreme     Court       precedent,          nor        based        upon   an    unreasonable

  determination of the facts in light of the evidence before it.

              Initially, as discussed supra, the Court has already

  determined that, as the Appellate Division held, the trial court

  acted within its discretion by refusing to allow Crystal to be

  recalled    to    the     witness         stand.           Additionally,        “yelling”      at

  defense counsel, or making an alleged sarcastic remark, is not

  indicative of a Due Process violation.                         See, e.g., Brown, 2 F.3d

  at 1248 (“Mere allegations of judicial bias or prejudice do not

  state a due process violation.” (citation omitted)).                                   Further,


                                                   39
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 40 of 52 PageID #: 2487



  Petitioner’s          claim    that     the     trial       court    refused     to    sign   a

  subpoena on behalf of defense counsel is belied by the record.

  The    trial        court   agreed      to     subpoena       and    review     the    therapy

  records from South Shore Guidance Center in camera, which it did

  and, thereafter, disclosed one page from the records to counsel.

  (See     Tr.    642:23-643:17;           737:5-11.)            Petitioner’s        remaining

  examples       of    judicial     bias       are     each    instances    of     evidentiary

  rulings.       From a review of the record, the Court does not find

  that any of the trial court’s evidentiary rulings displayed any

  “deep-seated          favoritism       or     antagonism       that     would    make    fair

  judgment impossible.”              Liteky v. United States, 510 U.S. 540,

  555    (1994).         Rather,    as     the    Appellate       Division       held,    “[t]he

  record    does        not     support    [Petitioner]’s             contention    that    the

  [trial c]ourt acted with bias against him in its evidentiary

  rulings.”       Ramos, 164 A.D.3d at 1268 (citations omitted).

                 Accordingly, Petitioner’s judicial bias claim fails to

  support Petitioner’s request for habeas relief.

    E. Improper Bolstering Claim

                 Petitioner seeks habeas relief on the grounds that the

  trial court erred when it allowed Detective Baran to testify

  that    the    complainant,        M.R.,       told     him    that    there     were   other

  incidents where Petitioner made or attempted sexual contact with

  her.     (Petition, at ECF p. 9.)                      Petitioner argues that such

  testimony      constituted        improper         bolstering.         Petitioner       raised


                                                  40
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 41 of 52 PageID #: 2488



  this claim on direct appeal, and, the Appellate Division found

  that “[c]ontrary to [Petitioner]’s contention, because defense

  counsel    assailed       the    testimony          of    the    complainant         on    cross-

  examination as a recent fabrication, the Supreme Court correctly

  admitted the prior consistent statement of the complainant on

  direct examination of a law enforcement witness.”                                   Ramos, 164

  A.D.3d at 1267.

                 “Under    Supreme       Court       jurisprudence,         a    state      court's

  evidentiary rulings, even if erroneous under state law, do not

  present    constitutional            issues    cognizable            under    federal     habeas

  review.”         McKinnon        v.    Superintendent,               Great     Meadow      Corr.

  Facility, 422 F. App'x 69, 72-73 (2d Cir. 2011) (citing Hawkins

  v. Costello, 460 F.3d 238, 244 (2d Cir.2006)); see also Estelle,

  502 U.S. at 67-68 (“[I]t is not the province of a federal habeas

  court     to    reexamine        state-court         determinations            on     state-law

  questions”).            Such    claims        do    not       arise     to    constitutional

  magnitude unless the evidentiary error was “so pervasive as to

  have denied [defendant] a fundamentally fair trial.”                                 Collins v.

  Scully, 755 F.2d 16, 18 (2d Cir. 1985).                         Indeed, “the concept of

  bolstering       really        has    no   place         as     an    issue     in     criminal

  jurisprudence based in the United States Constitution” and is a

  state law evidentiary issue.                  See Castaldi v. Poole, No. 07-CV-

  1420, 2013 WL 789986, at *7 (E.D.N.Y. Mar. 1, 2013)(quotations

  and citations omitted); see also Lebron v. Sanders, No. 02-CV-


                                                 41
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 42 of 52 PageID #: 2489



  6327, 2008 WL 793590, at *20 (S.D.N.Y. Mar. 25, 2008) (holding

  that a violation of New York's “bolstering” rule does not rise

  to a constitutional violation); Smith v. Walsh, No. 00-CV-5672,

  2003 WL 22670885, at *6 (E.D.N.Y. Oct. 20, 2003) (holding that a

  bolstering claim is not a cognizable basis for federal habeas

  relief).      As such, Petitioner’s claim does not raise a federal

  question as is not cognizable on habeas review.

                Regardless, the Court does not find that Petitioner’s

  bolstering claim has any merit.                    Prior to trial, the trial court

  denied the prosecution’s Molineux application to question M.R.

  regarding any prior incidents of abuse by Petitioner, with the

  caveat    that     the     prosecution        could    renew       the   application       if

  defense counsel opened the door to that line of questioning.

  (See    Tr.   14:22-16:6.)            During       M.R.’s    direct      testimony,      the

  prosecution        did   not    ask     any   questions       regarding     any    alleged

  prior incidents; however, on cross-examination, defense counsel

  questioned M.R. extensively about allegations of prior incidents

  of abuse by Petitioner, including to whom she reported them.

  (See id.      at    780:19-783:19,        785:6-786:2,        786:18-790:3,        794:20-

  795:6; 795:16-796:7, 797:8-798:14, 800:3-801:21, 803:10-804:21.)

                Following        M.R.’s    testimony,         and    prior   to   Detective

  Baran    taking      the       witness     stand,      the        prosecution     made     an

  application to question the detective about prior incidents of

  sexual abuse by Petitioner reported to him (Baran) by M.R.                               (See


                                                42
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 43 of 52 PageID #: 2490



  Tr. 908:14-909:20.)         Finding that defense counsel opened the

  door during M.R.’s cross examination, the trial court granted

  the application, thereby allowing the prosecution to put forth

  Detective Baran to rebut defense counsel’s recent fabrication

  and credibility arguments.           (See id. at 915:19-916:5.)           Under

  New York state law, the trial court’s ruling was not erroneous.

  See People v. McDaniel, 81 N.Y.2d 10, 18, 611 N.E.2d 265 (1993)

  (finding that if, during cross-examination, a witness’ testimony

  is   assailed     as   a   recent    fabrication,    the     witness    may   be

  rehabilitated     using    prior    consistent     statements);      People    v.

  Walsh, 289 A.D. 2d 517, 518, 735 N.Y.S. 2d 586 (2d Dep’t 2001);

  People v. Wilens, 198 A.D. 2d 463, 463, 603 N.Y.S. 2d 585 (2d

  Dep’t 1993).       Even where evidence is erroneously admitted in

  violation of state law, there is no due process violation unless

  the evidence, when “viewed objectively in light of the entire

  record before the jury, was sufficiently material to provide the

  basis for conviction or to remove a reasonable doubt that would

  have existed on the record without it.              In short it must have

  been crucial, critical, highly significant.”               Young v. McGinnis,

  411 F. Supp. 2d 278, 304 (E.D.N.Y. 2006) (quoting Collins v.

  Scully, 755 F.2d 16, 19 (2d Cir.1985)) (internal quotation marks

  omitted).    Here, because Petitioner cannot demonstrate that the

  state   court's    evidentiary      ruling   was   erroneous,   or     that   any

  alleged error violated his right to a fundamentally fair trial,


                                         43
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 44 of 52 PageID #: 2491



  his improper bolster claim does not provide grounds for granting

  habeas relief.

    F. Against the Weight of the Evidence Claim

                 Petitioner argues that he is entitled to habeas relief

  on the grounds that the jury’s verdict is against the weight of

  the evidence.          However, Petitioner’s claim is not cognizable

  here as it does not raise a federal question.                  See McKinnon, 422

  F. App’x at 75.            Since it is based solely on state law, it is

  unreviewable      in   a    federal   habeas   corpus       proceeding.   See    28

  U.S.C.     §    2254(a);     Estelle,    502   U.S.     at    67–68,   Butler    v.

  Cunningham, 313 F. App’x 400, 401 (2d Cir. 2009); Smith v. Lee,

  No. 11-CV-0530, 2014 WL 1343066, at *10 (E.D.N.Y. Mar. 31, 2014)

  (“It is well settled that a ‘weight of the evidence’ claim is

  distinct from an ‘insufficiency of the evidence’ claim and is a

  state     claim    based     on   N.Y.C.P.L.    §     470.15(5)    that   is    not

  reviewable in a federal habeas proceeding.” (citing McKinnon,

  422 F. App’x at 75)).

                 To the extent Petitioner’s claim can be construed as

  raising a federal claim that the evidence was insufficient to

  support    the    conviction,     that   argument      is    without   merit.    A

  Petitioner arguing a sufficiency of the evidence claim “bears a

  very heavy burden.”          United States v. Aguilar, 585 F.3d 652, 656

  (2d Cir. 2009).        A criminal conviction will not be disturbed if

  “after viewing the evidence in the light most favorable to the


                                           44
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 45 of 52 PageID #: 2492



  prosecution, any rational trier of fact could have found the

  essential       elements        of    the      crime     beyond      a    reasonable         doubt.”

  Jackson      v.     Virginia,        443    U.S.       307,    319     (1979)        (emphasis      in

  original); see also Policano v. Herbert, 507 F.3d 111, 115-16

  (2d    Cir.     2007)      (stating        that    “[i]n       a    challenge         to    a   state

  criminal conviction brought under 28 U.S.C. § 2254 . . . the

  applicant is entitled to habeas corpus relief if it is found

  that upon the record evidence adduced at the trial no rational

  trier     of       fact    could        have     found    proof          of   guilt        beyond    a

  reasonable doubt” (quoting Jackson, 443 U.S. at 324)).                                           When

  considering a claim of legally insufficient evidence, the facts

  are viewed in the light most favorable to the verdict.                                              See

  Garbutt       v.    Conway,       668     F.3d    79,     80-81      (2d      Cir.    2012)     (per

  curiam).           Moreover, “[i]n considering a petition for writ of

  habeas       corpus       based      on    insufficient            evidence      to    support       a

  criminal conviction in the state courts, a federal court must

  look    to     state      law   to      determine       the    elements         of    the    crime.”

  Green v. Abrams, 984 F.2d 41, 44-45 (2d Cir. 1993).

                 As noted, Petitioner was convicted of one count of

  Criminal       Sexual      Act       in    the    First       Degree      and    one       count    of

  Endangering the Welfare of a Child.                            Pursuant to the New York

  State Penal Law, “[a] person is guilty of criminal sexual act in

  the first degree when he or she engages in oral sexual conduct

  or anal sexual conduct with another person who is less than


                                                    45
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 46 of 52 PageID #: 2493



  eleven years old.”            N.Y. Penal Law § 130.50(3).                 Further, “[a]

  person is guilty of endangering the welfare of a child when he

  or she knowingly acts in a manner likely to be injurious to the

  physical, mental or moral welfare of a child less than seventeen

  years old or directs or authorizes such child to engage in an

  occupation involving a substantial risk of danger to his or her

  life or health.”           N.Y. Penal Law § 260.10(1).

                 At    trial,    the     evidence      demonstrated         that:       Crystal

  walked in on Petitioner in the kitchen with her six-year-old

  daughter, M.R., finding M.R. with her underwear and pants around

  her ankles and Petitioner bent over M.R.; M.R. told her mother

  that Petitioner licked her “coochie”; and, after Crystal called

  911 and the police arrived, Petitioner made two statements, one

  admitting to licking M.R. while in the kitchen.                          The state court

  record    further         establishes      that    after    his    arrest,      Petitioner

  made     more       inculpatory       statements      to    Detective        Baran,       the

  voluntariness         of    which    was    litigated      at     both    the     pre-trial

  suppression hearing and the trial.                     While Petitioner contends

  that M.R.’s testimony was “contradictory and confusing,” it was

  corroborated         by     Crystal,       S.R.,    and     even    Petitioner’s          own

  statements to police.

                 Moreover, DNA evidence was presented at trial, with

  both     the    prosecution         and     defense       presenting      DNA        experts.

  Despite    differing         views,     the   DNA     experts      agreed       on    certain


                                                46
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 47 of 52 PageID #: 2494



  aspects of the evidence, e.g., that the vulva swab contained

  saliva       and    that     M.R.’s      underwear       contained          saliva     and

  Petitioner’s        DNA.      Further,    the    defense      DNA     expert    did    not

  contest that Petitioner deposited DNA on M.R.’s underwear, where

  saliva was also present.

                Having       considered    each    of     the        crimes    for     which

  Petitioner was convicted, the Court concludes that the Appellate

  Division’s upholding of the convictions is neither contrary to

  nor an unreasonable application of clearly established federal

  law    and    its      decision    was    not     based       on     an     unreasonable

  determination         of     the   facts.             Accordingly,          Petitioner’s

  insufficient evidence claim is without merit.

       G. Harsh and Excessive Sentence Claim

                Petitioner contends that his sentence of fifteen years

  of     imprisonment         followed     by     ten     years       of      post-release

  supervision is harsh and excessive, thereby entitling him to

  habeas relief.         (See Petition at ECF pp. 12-13.)                   However, it is

  well     settled     that     an   excessive       sentence         claim,     such    as

  Petitioner’s, does not present a required federal constitutional

  issue when the received sentence “is within the range prescribed

  by state law.”          White v. Keane, 969 F.2d 1381, 1383 (2d Cir.

  1992); see also Taylor v. Connelly, 18 F. Supp. 3d 242, 268

  (E.D.N.Y. 2014).           Under New York state law, the maximum sentence

  permitted for a violation of Criminal Sexual Act in the First


                                            47
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 48 of 52 PageID #: 2495



  Degree, a Class “B” Felony, is a term of imprisonment of twenty-

  five    years.      See     N.Y.   Penal       Law    §§   130.50(3);       70.00(2)(b).

  Additionally, under New York state law, the maximum sentence

  permitted for a violation of Endangering the Welfare of a Child,

  a Class “A” Misdemeanor, is term of imprisonment of one year.

  See N.Y. Penal Law §§ 260.10(1); 70.15(1).                         Thus, Petitioner’s

  sentence of fifteen years of imprisonment for Criminal Sexual

  Act     in   the    First     Degree,      and       sentence       of     one    year    of

  imprisonment for Endangering the Welfare of a Child both fall

  within what is permitted by applicable statute and, hence, do

  not     present     a   federal         constitutional           issue.          Therefore,

  Petitioner’s harsh and excessive sentence claim is untenable on

  habeas review.

       H. Fourth Amendment Claim

               Petitioner claims that he is entitled to habeas relief

  on the grounds that his Fourth Amendment rights were violated

  because: (1) there was no probable cause for his arrest; and (2)

  his    written     statements      to    law     enforcement        were    involuntary.

  (See Petition, at ECF pp. 14-16.)                     However, on direct appeal,

  the Appellate Division denied Petitioner’s claim that there was

  no probable cause for his arrest, holding “[w]e agree with the

  hearing court’s determination that the police had probable cause

  to     arrest     the   defendant        based       on    his    statement       and    the

  accusations of [M.R.] and her mother.”                           Ramos, 164 A.D.3d at


                                             48
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 49 of 52 PageID #: 2496



  1267 (citations omitted).                   With respect to Petitioner’s claim

  that   his   written       statements         were      involuntary,         the     Appellate

  Division ruled “[t]he statement was made voluntarily after the

  defendant knowingly, intelligently, and voluntarily waived his

  Miranda rights.”         Id. (citations omitted.)

               Petitioner’s claims arise under the exclusionary rule

  grounded     in    the     Fourth      Amendment,            and,     as    such,     are       not

  cognizable on habeas review where, as here, the state court has

  “provided an opportunity for full and fair litigation” of this

  constitutional claim.            See Stone v. Powell, 428 U.S. 465, 494-95

  (1976).      To prevail on this claim, Petitioner would need to

  demonstrate       either       that    he    was     not      given    a     full    and       fair

  opportunity to litigate the claim because the state failed to

  provide    “corrective         procedures”         by    which       the    claim    could       be

  adjudicated       or   that     he    was    unable          to   avail     himself       of   the

  state's procedures “because of an unconscionable breakdown in

  the underlying process.”              Capellan v. Riley, 975 F.2d 67, 70 (2d

  Cir. 1992).       Petitioner is unable to make either showing.

               During      the    suppression         hearing         prior    to     his   trial,

  Petitioner      (1)    argued        there    was       no    probable       cause    for      his

  arrest, and (2) sought suppression of (a) his statements and (b)

  the    buccal     swab   taken        from    him.           Based    upon    the     evidence

  presented at that hearing, i.e., that in response to Crystal’s

  911 call, Officer Boccio went to her apartment, where he first


                                                49
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 50 of 52 PageID #: 2497



  spoke with Crystal and M.R., who reported that Petitioner licked

  M.R.’s vagina, and, then spoke with Petitioner, who admitted to

  licking   M.R.,       the    trial      court     found    there     was     sufficient

  probable cause for Petitioner’s arrest.                   (Hr’g Dec. Tr. 129:15-

  19 (“Based on the statement of the mother after her observations

  of [Petitioner] and the child, the statement of the child and

  the statement of the [Petitioner] at the scene, the police had

  probable cause to arrest the defendant.”); id. at Hr’g Dec. Tr.

  129:19-21 (ruling Petitioner’s oral statement at the scene “was

  not subject to Miranda, as [Petitioner] was not custody, nor was

  he being interrogated”).)

             As    to    Petitioner’s         contention     that      his    post-arrest

  written   statement         was    involuntary        because   it    was     given    in

  English    although         he     is      Spanish     speaking,       the     evidence

  contradicts that position.                 Both Detectives Baran and Pacheco

  testified that Petitioner was read his Miranda rights in both

  English and Spanish before his written statement was taken.                           The

  evidence further established that after Detective Baran typed

  Petitioner’s      statement,         (1)     Petitioner      read      it    and      made

  corrections     to    it,    and    (2)    Detective      Pacheco     translated      the

  statement into Spanish before Petitioner signed it.                         Thus, based

  upon the facts and circumstances of the case, the trial court

  ruled Petitioner’s written statement “was freely and voluntarily

  and   intelligently         provided      after   a    knowing,      intelligent      and


                                              50
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 51 of 52 PageID #: 2498



  voluntary waiver of his Miranda rights.”                   (Hr’g Dec. Tr. 130:7-

  9; see also id. at 130:15-17 (“The defendant clearly speaks and

  understands a good amount of English, but it was prudent to give

  Miranda   warnings       in    Spanish.”);       see     also     id.    at    130:13-14

  (ruling same evidence supported finding Petitioner’s buccal swab

  was given knowingly, intelligently, and voluntarily).)

                Hence,     the     record         evidence         demonstrates         that

  Petitioner was afforded a full and fair opportunity in state

  court to litigate his Fourth Amendment claims.                      Accordingly, no

  basis lies upon Petitioner’s Fourth Amendment claims to grant

  the requested habeas relief.



                                      CONCLUSION

                Accordingly,     IT   IS    HEREBY       ORDERED    that   Petitioner’s

  petition for a writ of habeas corpus (ECF No. 4) is DENIED in

  its entirety.

                Further,    because        the    Petitioner        has    not    made    a

  substantial showing that he was denied a constitutional right,

  the Court declines to issue a certificate of appealability.                            See

  28   U.S.C.    §   2253(c)(2).       The       Court    also    certifies      that    any

  appeal of this Order would not be taken in good faith, and thus

  his in forma pauperis status is denied for the purposes of any

  appeal.       See Coppedge v. United States, 369 U.S. 438, 444-45

  (1962).


                                             51
Case 2:19-cv-01125-JS-AYS Document 12 Filed 07/30/21 Page 52 of 52 PageID #: 2499



              IT   IS   FURTHER   ORDERED   that   the   Clerk   of   the   Court

  close this case and mail a copy of this Order to the pro se

  litigant.


                                             SO ORDERED.


                                             _/s/ JOANNA SEYBERT_____
                                             Joanna Seybert, U.S.D.J.

  Dated: July _30_, 2021
         Central Islip, New York




                                       52
